Citation Nr: 0009685	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this case to 
the RO for further development in April 1998 and November 
1999.  At this time, the RO has returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
hypertension, mild pulmonary obstruction, and bilateral pes 
planus, all currently evaluated as 10 percent disabling; and 
history of pneumonia, history of non-Hodgkin's lymphoma, 
decreased sensation of the left calf, Hepatitis C antibody, 
and intermittent right wrist and elbow impairment, all 
currently evaluated as noncompensable.  The combined 
disability evaluation is 30 percent.

2.  The veteran was born in June 1955, has a twelfth grade 
education, and most recently worked in 1998 as a construction 
worker.

3.  There is no competent medical evidence that the veteran 
is unemployable by reason of his nonservice-connected 
disabilities of a permanent nature.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed in regard to this claim, and no further assistance 
to the veteran is required in order to comply with the VA's 
statutory duty to assist.

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  
Permanent and total disability ratings for pension purposes 
are authorized for disabling conditions which are not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.342 (1999).  Total disability will be considered to exist 
where there is impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran.  38 C.F.R. § 3.340 (1999).

Additionally, where the evidence of record establishes that 
an applicant for pension fails to meet the disability 
requirements based on the percentage standards of the VA's 
Schedule for Rating Disabilities, but is found to be 
unemployable by reason of his disabilities, age, occupational 
background and other related factors, a permanent and total 
disability rating on an extraschedular basis may be approved.  
38 C.F.R. § 3.321(b) (1999).  The percentage standards 
require that if there is only one disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 4.16, 4.17 (1999).

When considering a claim for entitlement to nonservice-
connected pension benefits, VA must consider whether the 
veteran is unemployable as a result of a lifetime disability, 
or if the veteran is not unemployable, whether there exists a 
lifetime disability which would render it impossible for an 
average person to follow a substantially gainful occupation.  
38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17 (1999).  See also Brown v. 
Derwinski, 2 Vet. App. 444, 446-47 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387, 389-91 (1992); Talley v. 
Derwinski, 2 Vet. App. 282, 286-87 (1992).

In analyzing a claim for a permanent and total disability 
rating for pension purposes, the Board must review the rating 
that has been assigned to each disability.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  Disability ratings 
are determined by evaluating the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).

In this case, the Board has reviewed the RO's Supplemental 
Statement of the Case issued in December 1999, and has 
concluded that the assigned evaluations for each disability 
are appropriate.  As to the identified disabilities of 
history of pneumonia, history of non-Hodgkin's lymphoma, and 
Hepatitis C antibody, the Board finds that the RO correctly 
assigned noncompensable evaluations as the evidence indicates 
that the veteran suffers from no current residuals or 
symptoms related to these disabilities.

During a VA examination in November 1996, the veteran 
reported a history of Hepatitis C antibody and non-Hodgkin's 
lymphoma.  The examiner identified the presence of one small, 
freely moveable submental node.  A chest x-ray showed no 
active disease and the remainder of the physical examination 
was within normal limits.

A VA examination performed in September 1998 reported that 
the veteran had been in remission from non-Hodgkin's lymphoma 
for the past ten years.  The veteran reported recent weight 
loss and fatigue.  The examiner identified an area of 
adenopathy of the left anterior cervical area, with three 
one-centimeter nodes which appeared to be coalesced but 
nontender.  However, diagnostic testing showed no recurrence 
of the non-Hodgkin's lymphoma.  Likewise, there were no 
complaints or objective findings related to Hepatitis C or 
pneumonia.  An x-ray of the chest showed no active disease 
and physical examination showed no current liver dysfunction.

VA outpatient records from 1996 through 1998 show that the 
veteran was followed for history of Hepatitis C and non-
Hodgkin's lymphoma.  No current residuals were identified 
other than a lump observed under the veteran's chin in 
September 1996.  In July 1996, it was noted that the veteran 
had non-Hodgkin's lymphoma in 1984 and that he now required 
only standard yearly physical examinations.  During a 
personal hearing before the RO in May 1997, the veteran 
reported that the non-Hodgkin's lymphoma was in remission, 
but he believed that it caused his fatigue.

The RO has assigned the veteran a noncompensable schedular 
evaluation for history of pneumonia by analogy to 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1999).  The Board notes that, 
by regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating respiratory disorders, as set forth in 38 C.F.R. 
§ 4.97 (1999).  See 61 Fed. Reg. 46720-46731 (1996).  Where 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under 38 C.F.R. § 4.97, Diagnostic Code 6603 (1996), a 10 
percent evaluation was warranted for mild pulmonary 
emphysema, with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  Under the new criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1999), a 10 percent evaluation is 
warranted for FEV-1 of 71 to 80 percent of predicted value, 
FEV-1/FVC of 71 to 80 percent, or diffusion capacity of the 
lung for carbon monoxide (DLCO) by the single breath (SB) 
method of 66 to 80 percent of predicted value.  However, as 
the record contains no evidence of any present treatment, 
findings, or diagnoses related to pneumonia, the Board finds 
that the veteran does not meet the criteria for a compensable 
evaluation under either the former or revised criteria.

The RO has assigned the veteran a noncompensable schedular 
evaluation for history of non-Hodgkin's lymphoma pursuant to 
38 C.F.R. § 4.117, Diagnostic Code 7715 (1999).  Under the 
rating schedule, Non-Hodgkin's lymphoma is to be rated as 100 
percent disabling with active disease or during a treatment 
phase.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
following discontinuance of such treatment the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastasis, ratings are to be based on residuals.  38 C.F.R. 
§ 4.117, Diagnostic Code 7715 (1999).

Based upon the aforementioned evidence, the Board finds that, 
as the veteran has suffered from no recurrence or residuals 
of the non-Hodgkin's lymphoma, he may not be assigned a 
compensable evaluation.  The record shows that he incurred 
non-Hodgkin's lymphoma several years ago and the most recent 
VA examination determined that it had not recurred.  
Likewise, there has been no showing that the veteran suffers 
from any current disabling residual.

The RO has assigned the veteran a noncompensable schedular 
evaluation for Hepatitis C antibody pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7345 (1999).
Under the rating schedule, infectious hepatitis is rated at 
10 percent when there is demonstrable liver damage with mild 
gastrointestinal disturbance.  For an increased rating to 30 
percent there must be minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (1999).  In summary, the Board finds that the 
veteran does not meet the criteria for a compensable 
evaluation as the record contains no evidence of any 
demonstrable liver damage.  In fact, the record merely refers 
to a history of the veteran having the Hepatitis C antibody 
and makes no reference to findings or symptoms related to the 
disability.

Likewise, the Board finds that the RO correctly assigned 
noncompensable evaluations for the claimed decreased 
sensation of the left calf and intermittent right wrist and 
right elbow impairment.  During a VA examination in November 
1996, the veteran complained of intermittent weakness of the 
right wrist and elbow.  An extensive physical examination and 
x-rays of the elbows, hands, and wrists identified no 
abnormality.  At the September 1998 VA examination, the 
veteran made no complaints regarding his joints and no 
relevant findings were made.  The medical evidence of record 
contains no objective findings or diagnoses related to the 
left calf.

The RO has assigned a noncompensable schedular evaluation for 
decreased sensation of the right calf by analogy to 38 C.F.R. 
4.124a, Diagnostic Code 8520 (1999).  Under this Diagnostic 
Code, mild incomplete paralysis of the sciatic nerve warrants 
a 10 percent evaluation and moderate incomplete paralysis of 
the sciatic nerve warrants a 20 percent evaluation.  38 
C.F.R. 4.124a, Diagnostic Code 8520 (1999).

The RO has assigned a noncompensable schedular evaluation for 
intermittent right wrist and right elbow impairment pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8517 (1999).  Under 
Diagnostic Code 8517, pertaining to diseases of the 
peripheral nerves, compete paralysis of the musculocutaneous 
nerve with weakness but not loss of elbow flexion or forearm 
supination warrants a 30 percent rating, and incomplete 
paralysis constituting a severe impairment warrants a 20 
percent rating.  A moderate disability warrants a 10 percent 
evaluation; whereas, a mild disability would not warrant a 
compensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 8517 
(1999).

Based upon the aforementioned evidence, the Board finds that 
the veteran's left calf and right hand and right elbow 
disabilities do not warrant compensable evaluations under the 
above codes or any other potentially related diagnostic codes 
such as Diagnostic Codes 5205 to 5213, 5214 to 5215 and 5256 
to 5262.  Specifically, the veteran's complaints have not 
been supported by any objective medical evidence.  Moreover, 
the veteran did not make any relevant complaints at the most 
recent VA examination and has provided no evidence of medical 
treatment.

Finally, the Board finds that the RO correctly assigned 10 
percent evaluations for hypertension, mild pulmonary 
obstruction, and bilateral pes planus.  During a VA 
examination in November 1996, the veteran reported a history 
of hypertension controlled by medication.  Blood pressure was 
recorded as 140/110 and an x-ray of the chest showed 
calcified lymph nodes reflecting prior granulomatous disease.

The VA examination of September 1998 reported that the 
veteran's hypertension was controlled with good results and 
his current blood pressure was recorded as 138/70.  Physical 
examination noted the presence of bilateral flat feet with no 
limitation of function.  Pulmonary function tests showed very 
mild obstruction and a chest x-ray revealed three calcified 
granulomas.  The impression was healed primary complex on the 
right and no active disease.

VA outpatient records from 1996 through 1998 show that the 
veteran was regularly followed for hypertension which was 
well controlled by medication.  Blood pressure readings were 
always within normal limits.  A pulmonary test performed in 
September 1998 showed mild obstruction of the lungs, no 
significant responses to bronchodilators and no restriction.  
During his personal hearing before the RO in May 1997, the 
veteran testified that his hypertension was controlled by 
medication, but that he experienced dizziness and headaches.

The RO has assigned a 10 percent schedular evaluation for 
hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999).  During the pendency of this appeal, the 
regulations governing the cardiovascular system, including 
the criteria for evaluating hypertension, were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (1997).  
The criteria regarding evaluations specific to hypertension 
in the revised regulations remain essentially unchanged from 
the previous version.  Under the revised criteria, a 10 
percent disability evaluation is warranted for diastolic 
pressure predominantly 100 or more, or systolic pressure of 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more and requiring continuous medication 
for control.  A 20 percent evaluation is warranted for 
diastolic pressure predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

The Board finds that, based upon the medical evidence of 
record, the veteran's hypertension does not warrant a higher 
evaluation.  In fact, the Board observes that the blood 
pressure readings of record do not show a diastolic pressure 
of predominantly 100 or more or a systolic pressure of 
predominantly 160 or more.  However, the veteran has 
continuously taken antihypertensive medication and has 
reported some mild symptomatology.  Accordingly, the Board 
concludes that his disability picture most approximates the 
criteria for a 10 percent evaluation under either the former 
or the revised criteria.

The RO has assigned a 10 percent schedular evaluation for 
mild pulmonary obstruction pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (1999).  As aforementioned, by 
regulatory amendment effective October 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
respiratory disorders, as set forth in 38 C.F.R. §4.97 
(1999).  See 61 Fed. Reg. 46720- 46731 (1996).

Under the former criteria for pulmonary emphysema, Diagnostic 
Code 6603 provided for a 10 percent evaluation for mild 
disease, with evidence of ventilatory impairment on pulmonary 
function tests and/or definite dyspnea on prolonged exertion.  
A 30 percent evaluation was warranted for moderate disease, 
with moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on a level surface, and 
pulmonary function testing consistent with findings of 
moderate emphysema.

Under the current criteria of Diagnostic Code 6604 pertaining 
to chronic obstructive pulmonary disease, a 10 percent 
evaluation is warranted for FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 
to 80 percent predicted.  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent of predicted value, 
FEV-1/FVC of 56 to 70 percent, or DLCO testing by the single 
breath (SB) method of 56 to 65 percent of predicted value.

The medical evidence shows that the veteran exhibits only a 
mild obstruction of the lungs, with no dyspnea, ventilatory 
impairment or restriction.  Therefore, the Board finds that 
the highest schedular evaluation which should be afforded the 
veteran is 10 percent under either the former or revised 
criteria.

The RO has assigned a 10 percent schedular evaluation for 
bilateral pes planus pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).  Under this Diagnostic Code, an 
evaluation of 10 percent is warranted for moderate pes planus 
with the weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  An increase to 30 percent requires severe 
flatfootedness with objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (1999).

The record contains no findings of pain on use or 
manipulation, swelling on use, marked deformity, or 
callosities of the veteran's feet.  Notably, the VA examiner 
observed that the veteran's flatfeet caused no functional 
impairment and the veteran has made no complaints regarding 
his flatfeet.  Accordingly, an evaluation in excess of 10 
percent cannot be assigned.

As the Board has confirmed the RO's assignment of a combined 
30 percent evaluation for the veteran's nonservice-connected 
disabilities, the veteran does not meet the percentage 
standards for a permanent and total disability rating.  
Therefore, the Board must consider whether such a rating is 
appropriate on an extraschedular basis.  In reviewing the 
evidence of record, the Board finds that a permanent and 
total disability rating for pension purposes is not warranted 
on an extraschedular basis under 38 C.F.R. §§ 3.321(b), 4.17 
(1999).

In reaching its decision, the Board has specifically 
considered the veteran's level of education, his employment 
history, and the nature of his disabilities.  The veteran has 
a high school education and has worked as a construction 
worker until relatively recently.  Moreover, none of the 
veteran's disabilities appear to have substantial 
symptomatology or to render it impossible for the veteran to 
follow a substantially gainful occupation.

The Board acknowledges the veteran's representative's 
request, in its March 2000 Informal Hearing Presentation, 
that the veteran should be tested to determine if he has 
diabetes.  VA clinical records show that the veteran had an 
elevated glucose level in February 1998.  A subsequent 
reading was within normal limits.  The record contains no 
diagnosis of diabetes and no indication that the medical 
professionals believed that the veteran was at risk of 
diabetes.  In the absence of such evidence, the Board finds 
it unnecessary to remand this case for further inquiry into 
the state of the veteran's health.  Should the veteran 
acquire additional relevant information, he may submit a new 
claim to the RO at any time.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

